Citation Nr: 1114603	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypospadias with urethral fistula has been received.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for right leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine.  The Veteran's claims file was subsequently transferred to the Pittsburgh, Pennsylvania VA Regional Office (RO).

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in November 2007.  A transcript of this hearing is included within the Veteran's claims file.

The issues of entitlement to service connection for low back disorder and right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1992 decision, the RO denied service connection for the Veteran's diagnosed hypospadias with urethral fistula, as this condition is a congenital and developmental abnormality that existed prior to service.

2.  Evidence received since the August 1992 RO decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypospadias with urethral fistula.


CONCLUSIONS OF LAW

1.  The August 1992 RO decision that denied entitlement to service connection for hypospadias with urethral fistula is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim of service connection for hypospadias with urethral fistula.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a duly-constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2010).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

History

Prior to the current claim, the Veteran's claim for entitlement to service connection for urethral fistula with hypospadias was last denied by the RO in an August 1992 decision.  The Veteran did not appeal the decision, and it became final.  

The evidence of record prior to the August 1992 final RO decision denying service connection for urethral fistula with hypospadias consists of items such as the Veteran's service medical records and contentions by the Veteran.

There is no mention of "penis trouble" on the Veteran's February 1972 Report of Medical Examination or February 1972 Report of Medical History upon enlistment.

A March 6, 1972 service treatment record indicates the Veteran complained of painful urination as well as pain in his groin area.  The Veteran was examined and it was determined that he had hypospadias and as such, the Veteran was referred to the Urology Clinic, Naval Hospital, Beaufort, South Carolina.  On March 13, 1972, while at the Urology Clinic, the Veteran was diagnosed with urethral fistula and hypospadias and a recommendation for Survey was made to the Medical Board.  The Veteran reported that he underwent three penis surgeries with the last surgery taking place approximately 10 years prior to enlistment.

In a March 23, 1972 service treatment record, the Veteran reported to the Medical Board that he had surgery on penis three times for hypospadias and also for a urethral fistula, but the problem had not been corrected.  The Veteran further reported that he experienced occasional painful urination but had experienced no incontinence at the time of the hearing.  The Veteran also stated that when he urinates it comes from the glands and also from the penile shaft.  A physical examination of the Veteran revealed a hypospadias and a 2 mm orifice in the mid-ventral aspect of the shaft of the Veteran's penis.  The Veteran was diagnosed with hypospadias with urethral fistula and because these conditions were considered non-acceptable defects, the Medical Board recommended that the Veteran be considered not physically qualified for service and thus separated from the naval service.  The Veteran did not submit a statement of rebuttal to the Medical Board's findings and as such, was honorably discharged from naval service on March 28, 1972.

The Veteran filed a claim with the RO in February 1972, asserting that he has been experiencing problems with his penis and urine control since his discharge from service in March 1972.

In an August 1992 decision, the RO denied the Veteran's hypospadias with urethral fistula claim, first, as a matter of law, as these conditions are congenital or developmental defects and thus are not considered disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board also denied the Veteran's claim for service connection for hypospadias with urethral fistula insofar as these conditions were incurred prior to active duty service.

Evidence received since the final August 1992 RO decision includes a VA treatment record and testimony given by the Veteran before the DRO in November 2007.  A June 2007 VA treatment record indicates that the Veteran was examined at the VA medical center in Pittsburgh, Pennsylvania.  The Veteran reported he underwent multiple surgical reconstructions for hypospadias since childhood.  The Veteran also reported that he sometimes experiences urinary dribbling and daytime frequency, but that these conditions did not bother him and he did not need further treatment.  The Veteran also denied urinary hesitancy, dysuria, hematuria, straining and/or incomplete emptying.  A physical examination of the Veteran's penis and scrotum revealed no plaques or lesions and the Veteran's testicles were within normal limits.  However, the Veteran's urinary meatus (urethra) contained distal mild hypospadias.  As a result of the physical examination, the Veteran was offered terazosin to treat his urinary frequency, but he refused such treatment, indicating that he urinates just fine.

At the November 2007 DRO hearing, the Veteran testified that he underwent several surgeries during his childhood (between the ages of 8 and 9) to repair his hypospadias prior to his entry into active duty service.  The Veteran further testified that he did not have any problems related to his hypospadias immediately prior to entering the Marine Corps-the Veteran indicated during high school he was able to run, do push-ups and played ball without any discomfort.  The Veteran indicated that his hypospadias was aggravated during basic training as he was doing more running, push-ups and pull-ups than he was normally accustomed to doing.  The Veteran testified that as a result of his hypospadias diagnosis he was considered unfit for duty and thus discharged from active duty service.  The Veteran testified that he was not currently experiencing any problems with his hypospadias.

Analysis

The Board must decide whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for hypospadias with urethral fistula.  While there is some evidence the Veteran has submitted that is new, it must also be considered material.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In the current matter, the Board finds the newly submitted evidence by the Veteran is cumulative and redundant and does not provide anything material regarding a positive association between the Veteran's hypospadias with urethral fistula and his active duty service.

The evidence the Veteran has provided to VA in his current claim to reopen is substantially similar to the evidence the Veteran provided prior to the August 1992 RO decision; it does not relate to crucial unestablished facts necessary to substantiate the claim, as the new evidence shows merely that the Veteran currently suffers from mild hypospadias with urethral fistula, but he had already been diagnosed with this condition prior to the August 1992 RO decision.  Therefore, there is no new evidence that shows the Veteran's current hypospadias with urethral fistula is related to his active duty service.  

The Veteran claimed at the November 2007 DRO hearing that his hypospadias was aggravated by his rigorous activity during basic training in March 1972.  While the Veteran is competent to describe certain symptoms, such as experiencing groin pain or difficulty urinating, he is not competent to provide testimony regarding the etiology of his hypospadias with urethral fistula according to VA standards.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  Furthermore, the above statement made by the Veteran is essentially consistent with, and accordingly cumulative of, the information provided in the Veteran's service medical records.  It is eminently clear under 38 C.F.R. § 3.156(a) that such cumulative and redundant evidence, even if it were found competent and credible, is insufficient to reopen a claim that was the subject of a prior final denial.

Accordingly, the newly submitted records and contentions do not provide any new competent evidence that would indicate that the Veteran's hypospadias with urethral fistula was incurred or aggravated during his period of active duty service.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final August 1992 decision.  Since there is no new competent non-redundant evidence that links the Veteran's hypospadias with urethral fistula to his active duty military service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has not been received since the August 1992 final RO decision and reopening the claim for service connection for hypospadias with urethral fistula is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. §3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim. More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran was notified of the respective duties of the claimant and of VA prior to the adverse decision on appeal.  In December 2006 the Veteran was correctly advised of the previous denial of service connection for his claimed hypospadias with urethral fistula and the bases for the denial, as well as of the requirement that he submit new and material evidence showing his hypospadias with urethral fistula was incurred in or caused by his active duty service, that the RO would assist him in obtaining additional information and evidence, and of the responsibilities on both his part and VA's in developing the claim.  See Kent, supra.

The Board also concludes that VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained the Veteran's service medical records, VA treatment records and private treatment records in conjunction with this claim.  Statements of the Veteran have been associated with the record as well.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  The Board would further point out that, as the appeal is being denied on the basis of no new and material evidence, a further examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for hypospadias with urethral fistula is denied.


REMAND

Low Back Condition & Right Leg Condition

The Veteran contends that his current low back and right leg conditions were incurred during basic training in March 1972.  The Veteran's pre-enlistment examination reports indicate he did not suffer low back or right leg injuries prior to active duty service.  A March 1972 service medical record indicates the Veteran was treated for low back pain.  Upon physical examination, the examiner noted that the Veteran's low back demonstrated full range of motion with moderate tenderness upon palpation.

In an April 2006 disability form, the Veteran indicated he was suffering from low back pain and "shooting" pain into his right leg and as a result of this pain, he had problems bending, standing and walking.  The Veteran indicated he experiences this pain on a daily basis and that the pain lasts for up to two hours.  The Veteran reported that this pain began in April 2006 as a result of lifting up boxes.  The Veteran further indicated that this low back pain disturbs his sleep and that he is unable to work or lift anything over 10 pounds due to his low back problems.  The Veteran also reported he can walk up five stairwell steps before experiencing back pain.  The Veteran also indicated that he can only sit for five or ten minute intervals before his low back pain begins.

VA treatment records reveal that in May 2006, the Veteran reported he was lifting a heavy box of canned goods from the floor and experienced low back pain on the right side of his body in April 2006.  Since then, the Veteran stated that his low back pain had improved but that he was experiencing sharp pain in the inner thigh of his right leg, which would become more severe upon climbing stairs.  The Veteran further reported that he takes acetaminophen and applies hot compresses for pain relief.  Upon physical examination, the VA examiner noted the Veteran's right inner thigh to be mildly tender with no palpable mass.  The VA examiner also noted the Veteran's spine to be non-tender upon palpation.  Based on the history and physical examination, the VA examiner diagnosed the Veteran with low back pain/leg pain from heavy lifting with the possibility of a groin strain.  The VA examiner also indicated that the spine films from a private hospital were unremarkable.

In a May 2006 VA Physical Therapy Consult Report, the Veteran reported an initial injury to his low back in 1977 and that this condition was aggravated in April 2006 when he lifted some boxes.  The Veteran also reported experiencing low back pain, right anterior leg pain, right leg weakness and right leg intermittent instability.  The Veteran indicated the pain severity to be a 6 out of 10 and the pain increases when he walks.  The Veteran also indicated that the pain decreases when he lies in the supine position with moist heat.  After a physical examination, the VA physical therapist noted the Veteran had increased lordosis and muscle spasms into the bilateral lumbar erector spinae musculature.  Based on the Veteran's history and physical examination, the VA physical therapist diagnosed the Veteran as having low back pain with spasms as well as decreased range of motion of the low back and extremities.  The VA physical therapist also noted decreased strength into the lower extremities and abdominal muscles.  The Veteran then received physical therapy on his back at the VA medical center in Pittsburgh, Pennsylvania from June 2006 to July 2006.

Magnetic Resonance Imaging (MRI) was taken of the Veteran's lumbar spine and two reports interpreting the MRI were issued by VA physicians Dr. B.K., M.D. and Dr. F.M., M.D.  In May 2007, Dr. B.K. indicated there were four vertebral bodies having pure lumbar characteristics.  Disc level L1 had a small right-sided rib and unfused left transverse process with no evidence of disc space narrowing.  Dr. B.K. also noted that very minimal spondylosis present at disc levels L3-L4.  Dr. B.K indicated there to be no fracture or subluxation and the sacroiliac joints had a normal appearance.  In July 2007, Dr. F.M. noted minimal disc degenerative disease at disc levels L3-L4 without progression to disc protrusion/extrusion and without evidence of any nerve root impingement.  Dr. F.M. also noted mild bilateral facet arthropathy at disc levels L5-S1, but no evidence of complicating spinal stenosis.

In a May 2007 VA treatment record, the Veteran complained of continued low back pain and shooting pain in his right leg with occasional numbness.  Upon physical examination it was noted the presence of minor tenderness in the Veteran's lumbar spine, however, no paraspinal tenderness was noted.  The Veteran was encouraged to keep taking acetaminophen for his low back and right leg pain.

At the November 2007 DRO hearing, the Veteran testified that he injured his right leg at basic training during a strenuous workout involving running and scaling up and down on a rope.  The Veteran claimed he reported his low back and right leg injuries when he was examined during basic training, but that the only item reported on the service medical record was the diagnosis for hypospadias.  The Veteran stated that he has been suffering low back and right leg pain ever since basic training in March 1972.  The Veteran also stated that he was treated for his low back and right leg disorders right after his discharge from active duty service in 1972 at Montefiore Hospital in Pittsburgh.    

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

In the present case, the Veteran has a current diagnosis of a low back disorder with right leg pain; the May 2006 VA treatment record diagnosed the Veteran with low back pain/leg pain with the possibility of a groin strain and the May 2006 VA Physical Therapy Consult Report diagnosed the Veteran as having low back pain with spasms as well as decreased range of motion of the low back and extremities.  Furthermore, the Veteran's service medical records indicate he suffered a low back injury in March 1972 and the Veteran himself has stated he has been suffering from low back and right leg pain since his service discharge in 1972.  Thus, there is evidence of a current disability and an indication that the Veteran's disability may be associated with his active duty service, but no nexus opinion linking the Veteran's disability with his military service.  The record lacks an examination where a VA examiner has provided a nexus opinion regarding whether the Veteran's low back and right leg disorders are linked to his military service.  Accordingly, a remand is required for an examination of the Veteran's low back and right leg.

The Veteran is hereby advised that failure to report to the scheduled examinations, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. §3.655(b) (2010).  If the Veteran fails to report to the scheduled examinations, VA must obtain and associate with the claims file copies of any notices of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1. All appropriate steps should be taken to obtain all medical records from Montefiore Hospital related to the evaluation and treatment of the Veteran from April 1972 to January 1978.  After securing the necessary release from the Veteran, such records should be requested, to include all diagnostic testing, interpretation and reports, and all records which are not duplicates should then be associated with the claims file.

2. Once the above action has been completed, schedule the Veteran for a VA examination of the lumbar spine to determine the nature and etiology of any low back disorder found.  The examiner should specifically delineate all diagnoses and describe all symptomatology to include whether pain and numbness in the Veteran's right leg is associated with any low back disorder.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding his symptomatology.

The examiner should then provide an opinion(s) as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any low back disorder manifested in, was aggravated by, or is in any way related to, his active duty military service.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

3. The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any right leg disorder found.  The examiner should specifically delineate all diagnoses.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding his symptomatology.

The examiner should then provide an opinion(s) as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any right leg disorder manifested in, was aggravated by, or is in any way related to, his active military service.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

4. Once the above action has been completed, readjudicate the claim.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


